Name: Commission Implementing Regulation (EU) 2019/283 of 18 February 2019 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Implementing Regulation
 Subject Matter: Africa;  international affairs;  civil law;  European construction
 Date Published: nan

 19.2.2019 EN Official Journal of the European Union L 47/36 COMMISSION IMPLEMENTING REGULATION (EU) 2019/283 of 18 February 2019 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11(b) thereof, Whereas: (1) Council Decision 2011/101/CFSP (2) identifies the natural and legal persons to whom restrictions are to apply as provided for in Article 5 of that Decision. (2) Regulation (EC) No 314/2004 gives effect to that Decision to the extent that action at Union level is required. In particular, Annex III to Regulation (EC) No 314/2004 lists the persons and entities covered by the freezing of funds and economic resources under that Regulation. (3) On 18 February 2019, the Council decided to amend the entry for one person and to remove the name of two persons in Annex I to Decision 2011/101/CFSP to whom the restrictions should apply. (4) Annex III to Regulation (EC) No 314/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 314/2004 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 18 February 2019. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 55, 24.2.2004, p. 1 (2) Council Decision 2011/101/CFSP of 15 February 2011 concerning restrictive measures against Zimbabwe (OJ L 42, 16.2.2011, p. 6). ANNEX ANNEX III List of persons and entities referred to in Article 6 I. Persons Name (and any aliases) Identifying information Grounds for designation (1) Mugabe, Robert Gabriel Born 21.2.1924 Passport AD001095 Former President and responsible for activities that seriously undermine democracy, respect for human rights and the rule of law. (2) Mugabe, Grace Born 23.7.1965 Passport AD001159 ID 63-646650Q70 Former Secretary of the ZANU-PF (Zimbabwe African National Union  Patriotic Front) Women's league, involved in activities that seriously undermine democracy, respect for human rights and the rule of law. Took over the Iron Mask Estate in 2002; alleged to illicitly derive large profits from diamond mining. (5) Chiwenga, Constantine Commander Zimbabwe Defence Forces, General (former Army Commander, Lieutenant General), born 25.8.1956 Passport AD000263 ID 63-327568M80 Member of Joint Operational Command and complicit in forming or directing repressive state policy. Used army for farm takeovers. During 2008 elections was a prime architect of the violence associated with the process of the Presidential run-off. (6) Shiri, Perence (a.k.a. Bigboy) Samson Chikerema Air Marshal (Air Force), born 1.11.1955. ID 29-098876M18 Senior military officer and member of ZANU-PF Joint Operational Command and complicit in forming or directing oppressive state policy. Involved in political violence, including during the 2008 election in Mashonaland West in Chiadzwa. (7) Sibanda, Phillip Valerio (a.k.a. Valentine) Commander Zimbabwe National Army, Lieutenant General, born 25.8.1956 or 24.12.1954 ID 63-357671H26 Senior army figure with ties to the Government and complicit in forming or directing oppressive state policy. II. Entities Name Identifying information Grounds for designation Zimbabwe Defence Industries 10th floor, Trustee House, 55 Samora Machel Avenue, PO Box 6597, Harare, Zimbabwe Associated with the Ministry of Defence and the ZANU-PF faction of Government.